DETAILED ACTION
RE: Reisner et al.
1.	The present application is being examined under the pre-AIA  first to invent provisions.
2.	Applicant’s reply filed on 11/23/2021 is acknowledged. Claims 1-22 are pending. Claims 1, 3, 6, 9, 12, 14, 17 and 20 have been amended.
3.	Claims 1-22 are pending and under examination.

Objections Withdrawn
4.	The objection to the abstract for typographic errors is withdrawn in view of applicant’s amendment to the abstract. 
5.	The objection to the specification because of the use of improperly demarcated trademarks is withdrawn in view of applicant’s amendment to the specification.
	
Rejections Withdrawn
6.	The rejections of claims 3, 6, 14 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of applicant’s amendment to the claims.
7.	The rejection of claims 1-7, 9-18 and 20-22 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aversa et al. (J. Clin. Oncol., 2005, 23(15): 3447-3454, IDS filed on 8/22/2019) is withdrawn in view of applicant’s amendment to the claims.
8.	The rejection of claims 1-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aversa et al. (J. Clin. Oncol., 2005, 23(15): 3447-3454, IDS filed on 
9.	The rejection of claims 1-7, 9-18 and 20-22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aversa et al. (J. Clin. Oncol., 2005, 23(15): 3447-3454, IDS filed on 8/22/2019), in view of Bethge et al. (Blood Cells, Molecules, and Diseases, 2008, 40:13-19, IDS dated 8/22/2019) ) is withdrawn in view of applicant’s amendment to the claims.

Rejections Maintained
Claim Rejections - 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 1-22 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aversa et al. (J. Clin. Oncol., 2005, 23(15): 3447-3454, IDS filed on 8/22/2019), in view of Ildstad et al. (US 2003/0165475A1, pub. date: 9/4/2003), Luznik et al. (Biology of Blood and Marrow Transplantation, 2008, 14(6):641-650, IDS filed on 8/22/2019) and Luznik et al. (Blood, 2010, 115(16): 3224-3230).

Applicant’s Arguments

Taken together, Applicant asserts that the use of cyclophosphamide after transplantation of T cell depleted immature hematopoietic cells is different from the already known administration i.e. as part as pre-transplant conditioning protocol or in a protocol utilizing T cell replete bone marrow (i.e. comprising T cells). In fact, a person of skill in the art implementing the teachings of Aversa, Ildstad, Luznik 2008 and Luznik 2010 would be motivated to use the standard combination of immunosuppressive agents (i.e. for at least 14 days post-transplant, but even for up to several months or years) in order to avoid graft rejection and GVHD, such as following a non-. 

Response to Arguments
Applicant’s arguments have been carefully considered but are not persuasive. The term “under reduced intensity conditioning” is not defined in the claims. Although the claims recite “wherein said reduced intensity condition comprises a chemotherapeutic agent”, the chemotherapeutic agent(s) and doses thereof are not defined. Aversa teaches conditioning the recipient having a hematopoietic cancer, the conditioning consisting of 8 Gy total-body irradiation on day -9 (transplantation takes place on day 0) in a single fraction at an instantaneous dose-rate of 0.16 Gy per minute; lungs shielded to receive 4 Gy; administering thiotepa (5 mg/kg daily) on days-8 and -7; fludarabine (40 mg/m2 daily) from day -7 to day -3; rabbit antithymocyte globulin (ATG) at 5 mg/kg daily from days -5 to -2 to 78 patients; and thymoglobuline at a total dose of 10 mg/kg over 4 days to 15 patients, later reduced to 6 mg/kg in 11 patients to lessen immune suppression (abstract and page 3449). Given the broadest reasonable 
Aversa further teaches transplanting into the conditioned recipient a dose of hematopoietic progenitor cells isolated from step (I), wherein the dose comprises 13.8x106/kg CD34+ cells (range 5.1 to 29.7 x106/kg, which is a mega dose), 1x104/kg CD3+ cells (range 0.04 to 3x104/kg) and 4.1x104/kg CD20+ cells (range 0.4 to 22.2x104/kg) (abstract and page 3449). 
Aversa further teaches mobilizing and collecting peripheral-blood hematopoietic progenitor cells from a donor, selecting CD34+ cells using the CliniMacs one-step procedure (Miltenyi Biotech, Bergisch Gladbach, Germany) in 88 donors and the Isolex (Baxter, Irvine, CA) two-step procedure (positive selection of CD34+ cells followed by negative selection of CD2+ cells) in 16 donors, quantitating CD34+, CD3+ and CD20+ cells before and after selection by flow cytometric analysis. The CliniMacs one-step procedure (Miltenyi Biotech, Bergisch Gladbach, Germany) and the Isolex (Baxter, Irvine, CA) two-step procedure (positive selection of CD34+ cells followed by negative selection of CD2+ cells) both use a monoclonal anti-CD34 antibody (Isolex two step procedure also uses a monoclonal anti-CD2 antibody) conjugated to a ferromagnetic material, and a magnetic cell selection system. The teachings of Aversa meet step (a) of instant claim 1 and step (b) of instant claim 12.
ninety-four patients (91%) of 101 assessable patients achieved primary engraftment. No immune suppression was given after transplantation as GvHD prophylaxis. Aversa et al. teaches that a mean of 1x104/kg CD3+ cells/kg prevents GVHD without any post-transplantation immune suppression, and on the other hand, 1 to 2 log T-cell depletion still requires post transplantation immunosuppression (page 3452, column 2, para 4). Aversa et al. discloses that rejection was reversed in six of seven patients by transplanting CD34+ cells from the same donor in two and from different donors in five after immunosuppression with cyclophosphamide (40 mg/kg x2) (page 3449). A dose of 40 mg cyclophosphamide per kg meets the limitation of 25-200 mg per kg body weight. In Aversa, cyclophosphamide was administered twice. 
The only difference between Aversa and independent claims 1 and 12 is that Aversa et al. does not disclose administration of cyclophosphamide on days 3 and 4 following transplantation. However, these deficiencies are made up for in the teachings of secondary references. 
Ildstad teaches treating the recipient with 200 mg/kg of cyclophosphamide two days after transplantation (claims and Examples II and III). 
Luznik (2008) teaches administering to nonmyeloablative conditioned patients 50 mg/kg cyclophosphamide (Cy) on days 3 and 4 after transplantation of immature hematopoietic cells to the patients (Fig 1, abstract, page 643, column 1, para 2). 

It would have been prime facie obvious to one of ordinary skill in the art at the time the instant invention was made to modify the method of Aversa to administer cyclophosphamide on days 3 and 4 following transplantation at a dose of 50 mg/kg or 200 mg/kg in view of Ildstad, Luznik (2008) and Luznik (2010). One of ordinary skill in the art would have been motivated to do so because Aversa teaches that a mean of 1x104/kg CD3+ cells/kg prevents GVHD without any post-transplantation immune suppression, and on the other hand, 1 to 2 log T-cell depletion still requires post transplantation, immunosuppression (page 3452, column 2, para 4), and rejection was reversed in six of seven patients by transplanting CD34+ cells from the same donor in two and from different donors in five after immunosuppression with cyclophosphamide (40 mg/kg x2) (page 3449), Ildstad teaches treating the recipient with 200 mg/kg of cyclophosphamide two days after transplantation (claims and Examples II and III), Luznik (2008) teaches that there was a trend toward a lower risk of extensive chronic GVHD among nonmyeloablative conditioned recipients of 2 versus 1 dose of post-transplantation Cy (abstract), and Luznik (2010) teaches that high dose post-transplantation cyclophosphamide (50 mg/kg on days 3 and 4 after transplantation) is effective as a single-agent strategy for prophylaxis of acute and chronic GVHD after conventional myeloablative allogeneic bone marrow transplantation in patients with ninety-four patients (91%) of 101 assessable patients achieved primary engraftment, and rejection was reversed in six of seven patients by transplanting CD34+ cells from the same donor in two and from different donors in five after immunosuppression with cyclophosphamide (40 mg/kg x2) (page 3449), Luznik (2008) teaches that there was a trend toward a lower risk of extensive chronic GVHD among nonmyeloablative conditioned recipients of 2 versus 1 dose of post-transplantation Cy (abstract), and Luznik (2010) teaches that high dose post-transplantation cyclophosphamide (50 mg/kg on days 3 and 4 after transplantation) is effective as a single-agent strategy for prophylaxis of acute and chronic GVHD after conventional myeloablative allogeneic bone marrow transplantation in patients with advanced hematologic malignancies (abstract and page 8, last para). 
For the foregoing reasons, the rejection is deemed proper and is therefore maintained.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

13.	Claims 1-22 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,369,172, in view of Bethge et al. (Blood Cells, Molecules, and Diseases, 2008, 40:13-19, IDS dated 8/22/2019).
14.	Claims 1-22 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,434,121. 
15.	Claims 1-22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/508,325 (reference application), in view of Bethge et al. (Blood Cells, Molecules, and Diseases, 2008, 40:13-19, IDS dated 8/22/2019).
	In the response, applicant requested deferring addressing issues of Double Patenting until indication of allowable subject matter.
	The rejections are maintained as applicant has not taken any actions to overcome the rejections.

New Grounds of Rejection
Claim Rejections - 35 USC § 103
16.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
s 1-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aversa et al. (J. Clin. Oncol., 2005, 23(15): 3447-3454, IDS filed on 8/22/2019), in view of Ildstad et al. (US 2003/0165475A1, pub. date: 9/4/2003), Luznik et al. (Biology of Blood and Marrow Transplantation, 2008, 14(6):641-650, IDS filed on 8/22/2019) and Luznik et al. (Blood, 2010, 115(16): 3224-3230), further in view of Bethge et al. (Blood Cells, Molecules, and Diseases, 2008, 40:13-19, IDS dated 8/22/2019).
	The teachings of Aversa, Ildstad, Luznik (2008) and Luznik (2010) have been discussed above as they apply to claims 1-22.
	Aversa et al. teaches a method of isolating CD34+ cells comprising negative selection using an anti-CD2 antibody. Aversa does not teach negative selection using anti-CD3 antibody (i.e. depleting T cells using an anti-CD3 antibody). 
Bethge et al. teaches depleting CD3+ T cells by contacting peripheral blood stem cells with anti-CD3 antibody directly conjugated to magnetic microbeads. The CD3 depletion was performed by negative selection using the automated CliniMACS device (page 15, column 1). ClinMACS device is a high gradient magnetic cell separation unit.
It would have been prime facie obvious to one of ordinary skill in the art at the time the instant invention was made to use an anti-CD3 antibody to deplete T cells from the hematopoietic stem cells in view of Bethge. One of ordinary skill in the art would have been motivated to do so as with a reasonable expectation of success because Bethge teaches using an anti-CD3 antibody and ClinMACS to deplete T cells from the hematopoietic stem cells (para [0025]). Moreover, the substitution of one known element (anti-CD3 antibody which binds to T cell) for another (anti-CD2 antibody which .

Conclusion
18.	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/
Primary Examiner, Art Unit 1643